NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHAD BARRY BARNES,                              No.    20-17141

                Plaintiff-Appellant,            D.C. No.
                                                1:13-cv-00002-ACK-WRP
 v.

KRIS HENRY, INC.; et al.,                       MEMORANDUM*

                Defendants-Appellees,

and

SEA HAWAII RAFTING, LLC; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Hawaii
                     Alan C. Kay, District Judge, Presiding

                          Submitted February 16, 2022**
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chad Barnes was injured when the vessel he was working on exploded.

Barnes has brought numerous actions in admiralty against his employer at the time

of the injury, Sea Hawaii Rafting, LLC (“SHR”), and SHR’s sole member and

owner, Kris Henry. This case concerns allegations that SHR improperly transferred

assets to avoid Barnes’s collections efforts and names several new defendants that

Barnes alleges colluded with Henry to hide profits. On motion of the newly named

defendants, the district court dismissed part of Barnes’s Third Amended Complaint

for failure to state a claim. Barnes timely appealed. We have jurisdiction under 28

U.S.C. § 1292(a)(3) to consider arguments related to the district court’s dismissal,

see Barnes v. Sea Hawaii Rafting, LLC, 889 F.3d 517, 528 (9th Cir. 2018), and we

affirm.

      1.     Conversion. Barnes argues that the district court erred by failing to

convert the motion to dismiss into a motion for summary judgment. We review this

decision for an abuse of discretion. Hamilton Materials Inc. v. Dow Chem. Corp.,

494 F.3d 1203, 1206 (9th Cir. 2007). “If, on a motion under Rule 12(b)(6) or 12(c),

matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ.

P. 12(d). A district court does not abuse its discretion under Rule 12(d) when it does

not consider matters requiring conversion. See Hicks v. PGA Tour, Inc., 897 F.3d

1109, 1117 (9th Cir. 2018). Also, a district court may properly decline to convert a


                                          2
motion where the proffered materials outside the pleadings are “superfluous” or

unnecessary because a “non-moving party does not have to substantiate its

allegations.” Shaver v. Operating Eng’rs Loc. 428 Pension Tr. Fund, 332 F.3d 1198,

1201 (9th Cir. 2003).

      The district court expressly declined to consider evidence outside of the

pleadings that the parties introduced. The district court also properly found that there

was no need to consider this evidence because it was redundant of what was alleged

in Barnes’s Third Amended Complaint. Therefore, we conclude that the district

court did not abuse its discretion in declining to convert the motion to dismiss.

      2.     Accounting Claim. Barnes next argues that the district court erred in

dismissing his accounting claim. We review “a district court’s grant of a Rule

12(b)(6) motion to dismiss for failure to state a claim de novo.” Bain v. Cal. Tchrs.

Ass’n, 891 F.3d 1206, 1211 (9th Cir. 2018) (citing Edwards v. Marin Park, Inc., 356

F.3d 1058, 1061 (9th Cir. 2004)). “A motion under Rule 12(b)(6) should be granted

only if ‘it appears beyond doubt that the plaintiff can prove no set of facts in support

of his claim which would entitle him to relief,’ construing the complaint in the light

most favorable to the plaintiff.” Edwards, 356 F.3d at 1061 (citations omitted).

      “The action of accounting is designed to provide a remedy to compel a person

who, by virtue of some confidential or trust relationship, has received or been

entrusted with money or property belonging to another or which is to be applied or


                                           3
disposed of in a particular manner, to render an account thereof.” Block v. Lea, 688

P.2d 724, 732–33 (Haw. Ct. App. 1984). A “necessary prerequisite to the right to

maintain a suit for an equitable accounting, like all other equitable remedies is . . .

the absence of an adequate remedy at law.” Porter v. Hu, 169 P.3d 994, 1007 (Haw.

Ct. App. 2007) (citation omitted).

      Barnes’s arguments are unpersuasive for two reasons. First, the district court

is correct that Barnes did not allege any confidential or trust relationship between

himself and the newly named defendants. See Block, 688 P.2d at 732–33. Second,

as the district court recognized, Barnes has an adequate remedy at law because “[t]he

information sought in the accounting claim is accessible to [Barnes] through the

normal discovery process.” See Gray v. OneWest Bank, Fed. Sav. Bank, No. 13-

00547 JMS–KSC, 2014 WL 3899548, at *14 (D. Haw. Aug. 11, 2014)

(unpublished). The district court therefore did not err in dismissing Barnes’s

accounting claim.

      3.     Unrelated Arguments. Barnes also contends that the district court erred

in threatening his attorney with sanctions and failing to address certain constitutional

arguments or other pending issues. These arguments have no relation to the order

that he appealed and are beyond the proper scope of this appeal. See Swint v.

Chambers Cnty. Comm’n, 514 U.S. 35, 50 (1995) (recognizing that the scope of




                                           4
interlocutory jurisdiction is generally limited to the “precise decision independently

subject to appeal”). We therefore lack jurisdiction to decide these issues.1

      AFFIRMED.




      1
        In his Opening Brief, Barnes asked “this Court to determine whether or not
his appeal tolled the 30-day deadline the [district court] set to seek permission to
amend his complaint.” He concedes that this argument is moot in his reply because
he sought and was granted leave to file his Fourth Amended Complaint. We
therefore do not address this issue.

                                          5